              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA               :
                                       :          3:CR-15-214
                  v                    :        (Judge Mannion)
                                       :
JORDAN CAPONE,
                                       :
            Defendant                  :

                                 ORDER
     Based on the foregoing memorandum, the motion to quash defendant
Capone’s subpoenas filed by Judge Worthington and Bernard Sikorski, (Doc.
731), is GRANTED IN PART and DENIED IN PART. The motion to quash
Capone’s subpoenas is GRANTED to the extent that the subpoenas seek
Judge Worthington’s and Sikorski’s appearance and testimony at Capone’s
federal criminal trial. Judge Worthington’s motion to quash Capone’s
subpoena for the Judge to produce the transcript of Patishnock’s Monroe
County grand jury testimony given on or about April 29, 2014 is GRANTED
as well. As represented to the court, the government will produce the stated
transcript to Capone’s counsel as Jencks Act material at the appropriate time.
Sikorski’s motion to quash Capone’s subpoena for the production of Capone’s
juvenile court records, including the dates and places when she was in
juvenile detention from 2010 through 2012, is GRANTED IN PART and
DENIED IN PART. The motion is DENIED, only to the extent that the court
directs Sikorski to produce, on or before January 18, 2019, the records
reflecting the dates that Capone was in juvenile detention between 2010 and
2012. Sikorski’s motion to quash Capone’s subpoena for the production of the
remaining portions of her juvenile court records is GRANTED.




                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge


Dated: January 4, 2019
O:\Mannion\shared\MEMORANDA - DJ\CRIMINAL MEMORANDA\2015 CRIMINAL MEMORANDA\15-0214-08-Order.wpd




                                                                   2
